Citation Nr: 0500312	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-operative residuals of an aortic valve 
replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for aortic valve replacement due to stenotic aortic valve 
with bicuspid valve and assigned a 30 percent disability 
evaluation.  The veteran filed a notice of disagreement in 
which he disagreed with the initial disability rating 
assigned.  The RO issued a statement of the case in January 
2003 and received the veteran's substantive appeal in 
February 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected cardiovascular 
disability, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In November 2004, the veteran was scheduled to attend a 
hearing before a Veterans Law Judge.  However, a week prior 
to the scheduled hearing, the veteran contacted the RO and 
advised them that he would not attend the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a higher initial 
rating for his residuals of an aortic valve replacement.  

The Board notes that a VA examination was conducted in June 
2002.  However, the report of that examination is inadequate 
for rating purposes because it does not contain the results 
of either of two necessary tests, namely a workload test (in 
METs) and the level of left ventricular dysfunction in terms 
of an ejection fraction.  In this respect, 38 C.F.R. § 4.104, 
Note 2 indicates that the testing must be performed unless 
there is a medical reason for not doing so.  In this matter, 
the VA examiner in June 2002 estimated the metabolic 
equivalent (MET) but did not state why medical testing and 
laboratory determinations were not made.  As such, further 
examination is mandated.  

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following development:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the current severity of the veteran's 
residuals of aortic valve replacement.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Specifically, the examiner should 
identify the level of physical activity, 
expressed in metabolic equivalents  
(METs), resulting in dyspnea, fatigue, 
angina, dizziness or syncope; and the 
level of left ventricular dysfunction in 
terms of an ejection fraction.  Should 
appropriate testing not be feasible owing 
to a medical contraindication, it should 
be so stated.  

The examiner should record pertinent 
complaints, symptoms and clinical 
findings and comment on the extent of any 
and all functional limitations, 
specifically work-related, caused by 
such.  The examiner should provide an 
opinion with supporting rationale 
concerning the impact of the veteran's 
heart disability on his ability to work.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for an initial evaluation greater than 30 
percent for service-connected residuals 
of an aortic valve replacement.  In 
readjudicating the claim, the RO should 
consider the propriety of "staged" 
ratings, if appropriate.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 

	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



